Title: To James Madison from Valentin de Foronda, 8 August 1807
From: Foronda, Valentin de
To: Madison, James



Muy sðr mio:
Philada. Agosto 8 de 1807

Tengo la honra de anunciar á VS que he dado parte á mi Govierno de la carta qe. me dirijió con fha. de 30 de Julio, y que no dudo de que tomará aquelllas providencias justas que le son habituales, sobre la detencion en la Mobila de las Municiones de Guerra que destinaba este Govierno al Fuerte-Stoddart: Mas, come puede tardar la contestacion, escribo al Gefe de Panzacola por triplicado suplicandole que se valga en esta ocasion, de todos aquellas medios de dulzura que dicta la razon, qe. inspira el entendimiento, y qe. exige la buena armonia que debe reynar entra ambas Naciones.  Dios gue. á VS ms as.  B L. M de VS su mas atento servidor

Valentin de Foronda

